   Case: 3:19-cv-00434-JZ Doc #: 58 Filed: 01/21/20 1 of 2. PageID #: 754




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Drewes Farms Partnership,                        Case No. 3:19 CV 434

                               Plaintiff,         AGENDA FOR HEARING

                  -and-                           JUDGE JACK ZOUHARY

 State of Ohio,

                               Intervenor,
                  -vs-

 City of Toledo,

                               Defendant.



       Rule 12(c) Motions are pending (Docs. 34, 35, 47, 48). An in-person Hearing is set for

Tuesday, January 28, 2020 at 10 AM (Doc. 57). Counsel shall prepare to answer the questions

below, with record and legal citations as appropriate. If counsel will cite authority not cited in any

party’s briefing, counsel shall disclose the authority to each other and to this Court by January 26.



       Standing

       1.      Can the Lake Erie Bill of Rights (“LEBOR”) apply to polluters located outside

Toledo? Does it? Given that Drewes Farms does not operate in Toledo (Doc. 35-1 at 9), does Drewes

Farms have standing in this case?



       2.      Does the State of Ohio meet the injury-in-fact requirement for standing?
   Case: 3:19-cv-00434-JZ Doc #: 58 Filed: 01/21/20 2 of 2. PageID #: 755




       3.       Can this Court reach the merits if the State -- an Intervenor -- has standing but Drewes

Farms -- the Plaintiff -- does not?



       4.       LEBOR became part of Toledo’s charter through ballot initiative, not legislative

enactment. Does this circumstance affect standing or the merits?



       Merits

       5.       Under the void-for-vagueness doctrine, what level of scrutiny should LEBOR receive?

Address Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 497–99 (1982).



       6.       Is LEBOR Section 1 unconstitutionally vague? What is the best case supporting your

position?



       7.       Are LEBOR Sections 2, 3, and 4 preempted by state or federal law?



       8.       How does the severability clause of LEBOR Section 6 affect this case? Address State

v. Hochhausler, 76 Ohio St. 3d 455, 464–65 (1996).



       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U.S. DISTRICT JUDGE

                                                       January 21, 2020


                                                   2
